UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 1, 2015 MANAGED FUTURES PREMIER ABINGDON L.P. (Exact name of registrant as specified in its charter) New York 0-50735 20-3845005 (State or other(Commission File(IRS Employer jurisdiction ofNumber) Identification No.) incorporation) c/o Ceres Managed Futures LLC 522 Fifth Avenue New York, NY 10036 (Address and Zip Code of principal executive offices) Registrant's telephone number, including area code: (855)672-4468 Not Applicable (Former name or former address, if changed since last report) Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneousl y satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities On January 1, 2015, the registrant issued 5,526.718 units of limited partnership interest (“Units”) in exchange for $7,617,631.02 in a transaction that was not registered under the Act. The Units were issued in reliance upon applicable exemptions from registration under Section 4(2) of the Act and Section 506 of Regulation D promulgated there under. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MANAGED FUTURES PREMIER ABINGDON L.P. By: Ceres Managed Futures LLC, General Partner By /s/Patrick T. Egan Patrick T. Egan President and Director Date: January 2, 2015 <
